Citation Nr: 1031503	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-31 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic 
cervical spine strain.

2.  Entitlement to an initial compensable rating for residuals of 
a left ankle sprain.

3.  Entitlement to an initial compensable rating for residuals of 
a right ankle sprain.

4.  Entitlement to an initial compensable rating for eczema of 
the right foot.

5.  Entitlement to an initial compensable rating for headaches.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
2000 to December 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The Veteran had a hearing before the Board in June 2010 and the 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

The Veteran claims his neck pain, bilateral ankle disabilities, 
right foot eczema and headaches are worse than currently rated. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, the Veteran was afforded VA examinations for his 
various conditions in June 2006, over four years ago.  At those 
times, the examiners found full range of motion of the neck and 
ankles, with no x-ray, CT scan or MRI evidence of bony 
abnormalities or neurological involvement.  With regard to the 
ankles, additionally, despite the Veteran's complaints of 
weakness and stiffness, the examiner found no objective evidence 
of instability of the bilateral ankles.  With regard to the VA 
dermatological examination, the examiner noted the Veteran's 
eczema affects a mere 2% of his overall total body area and 
treated with over the counter topical creams.

The June 2006 VA neurological examination noted the Veteran's 
complaints of headaches since October 2004 associated with neck 
pain, but did not comment on the frequency or severity of the 
headaches.  The Board concludes this headache examination is 
notably inadequate because the examiner did not provide 
sufficient information regarding the manifestations of the 
Veteran's headaches to rate the disability under proper 
diagnostic codes, which require medical information detailing the 
frequency and severity of the headaches.  See 38 C.F.R. §4.124a, 
DC 8100 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) 
(holding an examination is considered adequate when it is based 
on consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).

The Veteran testified at his hearing before the Board in June 
2010 that he has headaches twice a week, with severe attacks 
approximately three times per month.  With regard to his neck and 
bilateral ankle pain, he indicated significant increase in pain 
since separation from the military in 2005, limited motion and 
instability.  Indeed, the Veteran testified that he fractured his 
toe slipping on the stairs due to his ankle giving out on him.  
He further indicated he was in physical therapy for pain 
management and his pain medications prevent him from working 
because of the narcotic side-effects.  With regard to his skin 
condition, he indicates he uses prescribed ointments and 
frequently has to remove his shoes to air out his foot and 
scratch itchy parts due to his eczema.  

The Veteran's VA outpatient treatment records confirm ongoing 
treatment for his disabilities, to include physical therapy, 
trigger point injections for the cervical spine and February 2007 
treatment for a fractured left toe due to slipping on the stairs.

In short, the Veteran's testimony and VA outpatient treatment 
records indicate the Veteran's disabilities may be more severe 
than reflected in the June 2006 VA examinations, conducted over 
four years ago.

The Veteran, however, was scheduled for additional examinations 
in July 2009, but failed to report.  It is unclear, however, 
whether notification of his VA examinations was sent to his 
current address.  The record reflects the Veteran changed mailing 
addresses on or around September 2009. Correspondences addressed 
from the RO prior to September 2009 used an address in Warren, 
Ohio, whereas after September 2009, the Veteran was sent 
correspondences to an address in Masury, Ohio.  In contrast, the 
VA Medical Center notified the Veteran of his upcoming VA 
examinations in July 2009 with a letter sent to an address in 
Masury, Ohio.  It is unclear whether, at that time, the Masury, 
Ohio address was his correct address.  

The Board finds noteworthy that the Veteran also failed to appear 
to a local RO hearing scheduled in June 2009 where notification 
was sent to his address in Warren, Ohio.  

The Veteran has, however, answered recent correspondence sent to 
his Masury, Ohio address, to include appearing for his hearing 
before the Board in June 2010.  

Reconciling the benefit of the doubt in favor of the Veteran, the 
Board concludes new VA examinations should be scheduled to 
ascertain the current severity of the Veteran's disabilities.  To 
the extent the Veteran was never informed of the consequences of 
failing to appear for a VA scheduled examination, he is so 
advised that failure to report may result in the denial of his 
claims.  38 C.F.R. § 3.655.

The RO/AMC should ensure the examiners complete adequate 
examinations using all necessary diagnostic tests and commenting 
on the frequency and severity of all manifestations stemming from 
the disabilities.  

The RO/AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from May 2009 to the present. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records for 
treatment of his claimed disabilities from 
the VA Medical Center in Cleveland, Ohio from 
May 2009 to the present and from any private 
sources.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available. 

2.  After the above records are obtained, to 
the extent available, the Veteran should 
again be scheduled for appropriate VA 
examinations to assess the severity of his 
cervical strain, bilateral ankle 
disabilities, headaches and eczema of the 
right foot.  The RO should ensure that 
notification of the examinations is sent 
to the Veteran's last known address.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physicians for review of the case.  The 
examiners, in accordance with the latest AMIE 
sheets for evaluating these disabilities, are 
to provide a detailed review of the Veteran's 
history, current complaints and the severity 
of the disorders.  

In this regard, range of motion studies 
should be completed for the neck and 
bilateral ankles.  In addition, the examiners 
should determine whether the neck, left or 
right ankle exhibit weakened movement, excess 
fatigability, or incoordination. In other 
words, application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The examiners must provide a clear 
explanation for each finding and opinion 
expressed.

3.  After the above is complete, readjudicate 
the Veteran's claims.  If the claims remain 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

